Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
  	The following claim amendments are to correct obvious typographical or grammatical errors. 	 	In claim 48, line 14, “one-way and the pump” is replaced with  -  -   one-way valve and the pump    -   -  .

Reasons for Allowance
	Claims 41-51 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Henley (US 6458109 B1); Weston (US 2010/0042074 A1); Nielsen (US 2005/0058694 A1); and Svedman (US 6048337).  

    PNG
    media_image1.png
    718
    495
    media_image1.png
    Greyscale
	As to independent claims 41 and 48, Henley teaches a system and method for the application of negative pressure therapy (Abstract, Col.2,ll.16-27), comprising (at least Figs.1,4,9,19):
 	

    PNG
    media_image2.png
    386
    387
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    226
    478
    media_image3.png
    Greyscale
 	operating a pump (98) to applied a desired level of negative pressure (vacuum pump 98 Fig.3 Col.9,ll.17)  		(as per claim 48) within a dressing (as claimed below), wherein the pump is connected to the cover layer through a fluid passage so that the pump 98 is in fluid communication with the space between the cover layer 108 and the wound (Fig.3,Col.9,ll.17-26); and wherein negative pressure is applied through a one way valve 100 in-line between the pump 98 and the dressing 20 (Fig.3,Col.9,ll.17-26, and as further claimed below); 	sealingly enclosing the wound with a dressing (20) (at least a portion of drainage bandage (20)) Col.5,ll.13-15;26-34 for covering and protecting a wound (112) Fig. 1,4; the dressing comprising: a porous layer (102) Fig.9 Col.9,ll.40-53 configured to contact the wound (wound facing surface Col.2,ll.41-42; Col.9,ll.53-54), a cover layer (108) Fig. 9 Col.10,ll.44-51; and an absorbent layer (110) Col.9,ll.33-36 between the porous layer 102 and the cover layer 108 Fig.9;  		(as per claim 48) wherein ambient air is substantially prevented from a first conduit (as portion of 24 between dressing 20 and filter/valve 100 Fig.3 Col.9,ll.16-26) having a first end connected to the dressing 20 Fig.3 and a second end extending away from the dressing (Fig.3 Col.9,ll.16-26); 	a second conduit or the first conduit also (as portion of 24 between filter/valve 100 and pump 98 Fig.3 Col.9,ll.16-26) having a first end configured to be connected to the pump 98 and a second end configured to extend away from the pump 98 Fig.3 Col.9,ll.16-26,  	wherein the first and second conduits (of 24) are configured to be fluidically connected to provide fluid communication between the pump 98 and the dressing 20 Col.9,ll.17-26; and 	a vacuum filter (100) Fig.3 Col.9,ll.24-25 provided at the second end of the first conduit (of 24 as presented above) and configured to be in-line between the pump 98 and the dressing 20 when the first and second conduits are fluidically connected Fig.3 Col.9,ll.17-26.
 	As to dependent claim 43, Henley does not teach wherein the pump comprises a portable battery powered pump. 	However, Weston teaches a negative pressure wound treatment apparatus (Abstract), wherein the pump comprises a portable battery powered pump [0012],ll.6; [0018],ll.12, in order to provide a battery powered and portable device for patients who are mobile or semi-mobile [0012],ll.2-4. 	As to dependent claims 45-46, Henley does not teach wherein the absorbent layer 110 comprises superabsorbent material or carbomethoxycellulose. 	However, Nielsen teaches a negative pressure wound therapy apparatus wherein the absorbent material is a superabsorbent material as carboxymethylcellulose. [0102]; in order to provide more strength and cohesion as desired by adding carboxymethylcellulose [0101]-[0102]. 	As to dependent claim 47, Henley does not teach that the system further comprises a second suction device configured to generate negative pressure within the dressing, the second suction device being removably connectable to the one-way valve. 	However, Svedman teaches an apparatus for providing a source of reduced pressure to a wound under a dressing (Abstract), the apparatus comprising: a second negative pressure device (syringe (33) Col.25,ll.38 Fig. 38); and a first negative pressure device (suction device (287) Fig. 94-95 Col.38,ll.61 (interchangeably connected to disclosed devices Col.38,ll.48-50): configured to generate below atmospheric pressure under the dressing (Figs. 94-95 Col.38,ll.61-64; Figs. 38, 35 Col.26,ll.14-17,31-33); and a check or non-return valve (Col.34,ll.56; Col.34,ll.16-21:where valve is provided in circuit downstream of pump) and wherein the apparatus is configured to maintain a substantially constant level of negative pressure under the dressing (Col.25,ll.38-47).
 	However, Henley, Weston, Nielsen, and/or Svedman fail to teach or fairly suggest:  	wherein the second conduit is configured to be, or fluidically disconnected from, the first conduit after negative pressure has been applied to the dressing from the pump and the one-way valve is configured to maintain a negative pressure within the dressing when the second conduit is disconnected; and a one-way valve is provided that maintains a negative pressure within the dressing when the second conduit is disconnected from the first conduit.
	As further presented on pages 5-6 of the 12/27/21 Response, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the filter or check valve of Henley, Weston, Nielsen, and/or Svedman to provide: a one-way valve that is configured to maintain a negative pressure when the second conduit is disconnected; and to maintain a negative pressure within the dressing when the second conduit is disconnected from the first conduit.  One of skill would not have been motivated to modify the teachings of Henley, Weston, Nielsen, and/or Svedman to  fail to teach or fairly suggest providing these elements, and do not provide any motivation to do so.

No Obviousness Type Double Patenting

 	It is noted that the claims of issued patents US 8,808,259 B2 and US 10,143784 B2 (issued from parent applications 12/744302 and 15/366999, respectively) fail to teach or fairly suggest the present claims of applicants, e.g., where the claims fail to teach or fairly suggest the combination of elements as presented above for the prior art.  Thus, the claims of these patents do not render obvious the present claims under Obviousness-Type Double Patenting.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUY K TOWNSEND/
Primary Examiner, Art Unit 3781